United States Court of Appeals
                                                                      Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                      November 30, 2005

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                 No. 03-20199
                               Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

BEVERLY SCOTT,

                                         Defendant-Appellant.

                           --------------------
              Appeal from the United States District Court
                   for the Southern District of Texas
                         USDC No. 4:00-CR-686-1
                           --------------------

      ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     This court affirmed the sentence of Beverly Scott.                 United

States   v.    Scott,    112   Fed.   Appx.   965   (5th   Cir.     Oct.    19,

2004)(unpublished).       The Supreme Court vacated and remanded for

further consideration in light of United States v. Booker, 125

S. Ct. 738 (2005).      Scott v. United States, 125 S. Ct. 1712 (2005).

We requested and received supplemental letter briefs addressing the

impact of Booker.


*
 Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 03-20199
                                      -2-

     Scott     argues   that    the    district     court’s    application    of

sentencing   guidelines    adjustments      based    upon     leadership   role,

minimal planning, and amount of loss violated the Sixth Amendment.

Because Scott failed to raise this objection in the district court,

her argument is reviewed for plain error only. See United States v.

Mares, 402 F.3d 511, 520-21 (5th Cir. 2005), cert. denied, --- U.S.

----, 126 S. Ct. 43 (2005).        To meet plain error, Scott must show

(1) error; (2) that is plain; and (3) that affects her substantial

rights.   Id. at 520.

     In light of Booker, it is clear that the district court

committed error that is plain.         However, Scott fails to show that

the error affected her substantial rights.            She points to nothing

in the record, and indeed upon independent review there is nothing

in the record, indicating that the district court would have

imposed a lower sentence under an advisory guidelines regime.                See

Mares, 402 F.3d at 522.        Accordingly, Scott cannot meet her burden

under the plain error standard.

     Because    nothing   in     the   Supreme    Court’s     Booker   decision

requires us to change our prior affirmance in this case, we

reinstate our judgment affirming Scott’s conviction and sentence.